Opinion issued December 16, 2014.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00780-CV
                            ———————————
                         PEDRO E. VELEZ, Appellant
                                         V.
                      VILMA INES ANDREWS, Appellee



                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2004-66968



                          MEMORANDUM OPINION

      Appellant, Pedro E. Velez, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013), 101.0411 (West
Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil Cases

in the Courts of Appeals, and before the Judicial Panel on Multi-district Litigation,

Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has not paid or

made arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP.

P. 37.3(b). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.




                                  PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                         2